Citation Nr: 0708642	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  04-06 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an effective date prior to January 4, 
1999, for service connection for tinnitus.  

2.  Entitlement to an initial disability rating for a 
depressive disorder, secondary to service-connected migraine 
headaches, in excess of 50 percent.  

3.  Entitlement to an initial disability rating for migraine 
headaches, as a residual of a head injury, in excess of 30 
percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from October 1972 to August 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Denver, Colorado.  

The veteran testified at a hearing at the RO in August 2004.  
A transcript of that hearing is on file.  

The veteran testified at a videoconference hearing before the 
undersigned Acting Veterans Law Judge (VLJ) of the Board in 
January 2007, a transcript of which is on file.  At the 
videoconference the veteran withdrew from appellate 
consideration the claim for a rating in excess of 10 percent 
for bilateral tinnitus.  See pages 2 and 3 of that 
transcript.  That withdrawal was reduced to writing that same 
day.  


FINDINGS OF FACT

1.  The veteran first filed a formal claim for service 
connection for tinnitus on January 4, 1999, more than two 
decades after service discharge, and while a VA examination 
in July 1983 notes that he had bilateral tinnitus it does not 
reflect an intent to claim VA benefits.  

2.  The veteran's depressive disorder is manifested by almost 
continuous depression and occasional suicidal ideation but he 
is fully oriented, his memory is intact, and there is no 
impairment of his speech and is he able to establish and 
maintain effective relationships.  

3.  The service-connected migraine headaches are manifested 
by prostrating episodes several times a month, despite 
medication, with associated photophobia and phonophobia, and 
require that he lie down but the headaches are not productive 
of severe economic impairment. 

4.  The veteran's service-connected disabilities have not 
required hospitalization, do not cause marked interference 
with employment and do not otherwise present an exceptional 
or unusual disability picture.  


CONCLUSIONS OF LAW

1.  An effective date prior to January 4, 1999, for service 
connection for tinnitus is not warranted.  38 U.S.C.A. 
§ 5101(a) (West 200); 38 C.F.R. §§ 3.155(a), 3.157(b), 
3.400(b)(2)(i) (2006).  

2.  An initial disability rating for a depressive disorder in 
excess of 50 percent is not warranted.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 
4.21, 4.126(a), 4.130, Diagnostic Code 9435 (2006). 

3.  An initial disability rating for migraine headaches in 
excess of 30 percent is not warranted.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 
4.21, 4.124a, Diagnostic Code 8100 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  But, VA is 
not required to provide a predecisional adjudication of what 
evidence is needed to grant a claim because "the duty to 
notify deals with evidence gathering, not analysis of already 
gathered evidence" nor is VA required to provide notice 
"upon receipt of every piece of evidence or information."  
Locklear v. Nicholson, 20 Vet. App. 410, 415 (2006).  

Duty to Notify

38 U.S.C.A. § 5103(a) requires that VA notify a claimant of 
the information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant is expected to provide.  VA must request any 
evidence in a claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159.  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, a 
timing defect may be cured by compliance with proper remedial 
measures which are the issuance of a compliant VCAA notice 
followed by readjudication (by either a rating decision or a 
Statement of the Case (SOC) or Supplemental SOC (SSOC)), 
thereby providing a claimant a meaningful opportunity to 
participate in the claim processing.  Prickett v. Nicholson, 
20 Vet. App. 370, 376-77 (2006) (citing Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006); Dingess 
v. Nicholson, 19 Vet. App. 473, 492 (2006) and Pelegrini v. 
Principi, 18 Vet. App. 112, 122-24 (2004)).  

Here, following a November 1999 rating decision which denied 
service connection for tinnitus on the basis that the claim 
was not well grounded, the RO on its' own initiative 
readjudicated the claim but only after first providing VCAA 
notification by letter in April 2001.  An August 2001 rating 
decision denied that claim but subsequently an October 2002 
rating decision granted service connection and assigned an 
initial 10 percent disability rating, both effective January 
4, 1999 (date of receipt of the original claim for service 
connection for that disorder).  The veteran disagreed with 
that effective date and he was subsequently provided VCAA 
notification as to that matter by RO letter in May 2003.  

The veteran was provided VCAA notification as to the claim 
for service connection for headaches by RO letter of April 
2002 and as to the claim for service connection for a 
psychiatric disorder by letter of November 2004.  Those 
claims were subsequently granted by a February 2005 rating 
decision which assigned an initial 50 percent rating for the 
psychiatric disorder and an initial 30 percent rating for the 
migraine headaches.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Court did 
not address VAOPGCPREC 8-2003.  

Here, the veteran was provided such notification by RO letter 
in March 2006, after the initial grants of service connection 
for each disorder at issue.  However, after VCAA notice is 
given as to an original service connection claim, further 
VCAA notice of "downstream" issues, e.g., an initial rating 
or effective date, is not required.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003).  So, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The veteran was notified of the evidence needed to 
substantiate his claims for an earlier effective date and for 
increased ratings.  The veteran was also notified that VA 
would obtain service medical records, VA records, and records 
from other Federal agencies, and that he could submit private 
medical records or authorize VA to obtaining private medical 
records on his behalf.  

Any potential procedural defect in this case was cured 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claims as he 
had the opportunity to submit additional argument, which he 
did, and evidence, and to address the issues at an RO hearing 
and at a videoconference.  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim).  

Here, any potential error in not providing the veteran with 
notice as to how to establish entitlement to a higher initial 
disability rating or earlier effective date was harmless 
because VA followed proper remedial processes to cure any 
such defect, thereby providing the veteran a meaningful 
opportunity to participate in the processing of his claim.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (citing 
Mayfield, 444 F.3d at 1333-1334; Dingess, 19 Vet. App. at 
492; Pelegrini, 18 Vet. App. at 122-124).  

Specifically, in its notification letters enclosing the 
rating decisions granting service connection, the RO 
indicated what the veteran should do if he disagreed with 
this decision.  At that point, the only disagreement could be 
with the level of the evaluation assigned or the effective 
date, as service connection had been granted.  

The subsequent statements of the veteran and his 
representative in pleadings on file and at the RO hearing and 
videoconference reflect that they were aware that the veteran 
had to demonstrate the severity of his disability in order to 
establish entitlement to a higher initial rating by 
submitting medical and other evidence of such severity and 
also that for an earlier effective date for service 
connection, either the filing of an earlier claim or evidence 
of earlier factual entitlement was needed to establish an 
earlier effective date for service connection.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  Here an additional but unsuccessful 
search was made for the veteran's service medical records 
(SMRs).  His VA and private treatment records are on file and 
he has been afforded VA examinations for the disabilities at 
issue.  

As there is no indication that the veteran was unaware of 
what was needed to substantiate his claims nor any indication 
of the existence of additional evidence to substantiate the 
claims, the Board concludes that there has been full VCAA 
compliance. 

Effective Date for Service Connection for Tinnitus

The current effective date of January 4, 1999, for service 
connection for tinnitus was set by the October 2002 rating 
decision that granted service connection as of the date of 
receipt of the veteran's original and formal claim for 
service connection for tinnitus.  

It is contended that the proper effective date is either the 
day after discharge from active military service or the 
earliest date at which tinnitus is shown which in this case 
is the July 1983 VA audiometry evaluation when the veteran 
complained of bilateral tinnitus.  

The veteran filed his initial claim for VA benefits in August 
1976, within the first month of discharge from active 
service.  This claim listed only "hearing loss, all 
frequencies, 1974."  

A September 1976 rating decision granted service connection 
for bilateral hearing loss and assigned an initial 
noncompensable disability rating, both effective August 19, 
1976 (the day after discharge from active service).  

In a statement received in February 1987 he again referred to 
having a hearing loss.  Neither the original claim nor the 
February 1987 statement makes any reference to tinnitus.  

A report of VA audiometric testing in May 1977 contains no 
reference to the veteran's having tinnitus.  

A July 1977 rating decision denied entitlement to a 
compensable disability rating for bilateral hearing loss.  

The veteran claimed an increased rating for bilateral hearing 
loss in March 1983, but again made no reference to having 
tinnitus.  

On VA audiometric testing in July 1983 the veteran reported 
having constant tinnitus which was greater in the left ear 
than the right.  

A December 1983 rating decision denied entitlement to a 
compensable disability rating for bilateral hearing loss.  

The veteran's formal claim for service connection for 
tinnitus was received on January 4, 1999.  

As for claims for disability compensation based on direct 
service connection, the effective date to be assigned is the 
day following separation from active service or the date 
entitlement arose, if a claim is received within one year 
after separation from service; otherwise, the effective date 
will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later. 38 C.F.R. 
§ 3.400(b)(2)(i).  

The provisions of 38 U.S.C.A. § 5101(a) (West 2002) mandate 
that a claim must be filed in order for any type of benefit 
to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  Further, the mere presence of medical 
evidence in the record does not establish an intent on the 
part of the veteran to seek service connection for the 
benefit in question.  Brannon v. West, 12 Vet. App. 32, 34-5 
(1998).  While the Board must interpret the veteran's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the veteran.  Id.  

The veteran testified at the January 2007 videoconference 
that he had developed tinnitus after an inservice head 
injury.  Page 16.  The tinnitus had been constant in nature.  
Page 17.  The veteran testified at the August 2004 RO hearing 
that he had intended to claim service connection for tinnitus 
immediately upon discharge from active service (in August 
1976), when he had first filed a claim for hearing loss.  He 
had not known that there was a difference between a hearing 
loss and tinnitus.  He had thought that his tinnitus was a 
hearing loss.  Page 7 of that transcript.  

Even if the veteran was unaware that hearing loss and 
tinnitus were two separate disabilities, VA was not required 
to construe the his initial 1976 claim for service connection 
for hearing loss to include a claim for service connection 
for tinnitus.  This is true even though the SMRs include a 
report of an August 1976 inservice audiometric evaluation 
which notes that the veteran had only occasional tinnitus.  

The veteran testified at the August 2004 RO hearing that he 
had complained of bilateral tinnitus on VA audiometric 
evaluation in August 1973.  It was contended that the report 
of this VA examination should have been considered an 
informal claim for service connection for tinnitus and that 
VA had failed in its duty to assist by not informing the 
veteran in 1973 of what was needed to file a formal claim.  
Page 7 of that transcript.  The veteran testified at the 
January 2007 videoconference that he had complained of 
tinnitus at the time of VA examination in July 1983 and on a 
number of occasions of VA examinations thereafter.  Pages 17 
and 18.  

As to this, VA medical records may, in some instances, be an 
informal claim.  However, this applies only when the veteran 
is claiming an increased rating for an already service-
connected disability or is seeking to reopen a previously 
denied claim for service connection.  Neither is the case 
here.  

"The mere existence of medical records generally cannot be 
construed as an informal claim; rather, there must be some 
intent by the claimant to apply for a benefit.  See Brannon, 
12 Vet. App. at 35 ('The mere presence of the medical 
evidence does not establish an intent on the part of the 
[appellant] to seek secondary service connection for the 
psychiatric condition.... While the Board must interpret the 
appellant's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the appellant.');  
38 C.F.R. § 3.155(a) (2006) ('Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by [the Secretary] ... 'may be 
considered an informal claim.' (emphasis added))."  Criswell 
v. Nicholson, No. 03-845, slip op. at 3 (U.S. Vet. App. Dec. 
4, 2006) (cited as 2006 WL 3490407 (Vet.App.)).  

"[T]here are two recognized exceptions to this general rule, 
those exceptions are applicable only when an underlying claim 
has been awarded and the medical records demonstrate that the 
veteran's disability has increased, or when an underlying 
claim has been denied and the medical records evidence new 
and material evidence to reopen the claim.  See 38 C.F.R. 
§ 3.157(b) (2005); see also Leonard v. Principi, 17 Vet. 
App. 447, 451 (2004); Lalonde v. West, 12 Vet. App. 377, 381 
(1999)."  Criswell v. Nicholson, No. 03-845, slip op. at 3 
(U.S. Vet. App. Dec. 4, 2006) (cited as 2006 WL 3490407 
(Vet.App.)).  

In 1983 the veteran was not claiming an increased rating for 
tinnitus because service connection had not been granted for 
tinnitus.  Likewise, he was no seeking to reopen a claim for 
service connection for tinnitus because service connection 
for that disorder was not previously denied.  Accordingly, 
the report of the 1983 VA examination cannot be construed to 
be an informal claim, particularly in light of the absence of 
an expressed intent to claim a VA benefit for tinnitus.  And, 
since there was no claim, either formal or informal, there 
was no VA failure to comply with the duty to assist because 
that duty attaches only after a claim is filed.  

Accordingly, an effective date prior to January 4, 1999, for 
service connection for bilateral tinnitus is not warranted.  

General Rating Considerations

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require review of the 
entire history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  The 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.  

The appellant perfected an appeal from the initial grants of 
service connection and originally assigned disability ratings 
for a depressive disorder and for migraine headaches.  
Accordingly, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the ratings 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson, 12 
Vet. App. 119 (1999).  

Depressive Disorder Rated 50 Percent

Under 38 C.F.R. § 4.126 (a) and (b) consideration is given to 
the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the capacity for 
adjustment during periods of remission.  While consideration 
is given to the extent of social impairment, a rating shall 
not assign an evaluation solely on the basis of social 
impairment.  

38 C.F.R. § 4.130 provides that mood disorders, such as a 
dysthymic disorder, DC 9433; a major depressive disorder, DC 
9434; and a mood disorder, not otherwise specified, DC 9435, 
are rated under a General Rating Formula for Evaluating 
Psychiatric Disorders, under DC 9440, which, in turn, 
provides that occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, warrants 
a 50 percent rating.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, warrants a 70 percent 
rating.  Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants a 100 percent rating.  

The veteran testified at the August 2004 RO hearing that he 
took medication for depression on a daily basis.  He had 
feelings of worthlessness and helplessness.  He also had 
suicidal ideation.  He was not currently being treated for 
depression but felt that his medication provided some relief.  
Pages 5 and 6.  

At the January 2007 videoconference the veteran testified 
that he did not socialize and had only a couple of friends.  
Page 7.  He did not socialize with his wife and they argued.  
He had been married to his second wife for six years.  He did 
not like crowds.  Page 8.  He was able to tolerate co-workers 
but did not socialize with them.  He was an engineer with the 
Department of Transportation and worked in a cubicle.  He had 
had this job for seven years, which was the longest that he 
had been employed at one place.  Page 9.  He only 
communicated with one relative.  He was receiving counseling 
and took medication daily.  Page 10.  He had recently had an 
increase in the dosage of his medication which he felt had 
provided some help.  He had not had thoughts of suicide but 
did have anger.  Page 11.  In the past he had argued with 
supervisors and walked of jobs.  Page 12.  He was trying to 
stop drinking alcohol but had not yet stopped completely.  
Page 13.  He had been charged with domestic violence in 1991.  
His most recent Global Assessment of Functioning (GAF) score 
was 60 and had in the past received a score as low as 45.  
Page 15.  

On VA psychiatric examination in January 2005 the veteran's 
claim file was reviewed.  His first marriage had lasted 7 to 
8 years and he had now been remarried for three years.  He 
had worked for the Colorado Department of Transportation as 
a civil engineer for the past seven years.  He drank about 
one bottle of vodka per week.  On weekends he stayed around 
his house and typically did not go out.  He complained of 
increased sleep latency and frequent early morning 
awakenings with difficulty going back to sleep.  He had 
tried his wife's Ambien which occasionally helped but tended 
to oversedate him.  He complained of nightmares and often 
dreamt of the inservice accident that caused his psychiatric 
disorder.  He dreamt that he heard others talking to and 
about him and sometimes saw himself lying unconscious.  
Also, he occasionally dreamt of shooting people as a sniper.  

The veteran had been depressed and frustrated over his 
difficulty receiving help for his headaches.  He tended to 
be more depressed when he had headaches.  His symptoms of 
depression were decreased energy, lack of motivation and 
interest in many things, along with weight gain and low 
self-esteem.  He could not remember when he last enjoyed his 
old hobbies of fishing, hunting, and wood-working.  He had 
the capability of pursuing these things but did not have 
much enthusiasm for them.  He had had suicidal ideation last 
summer but he had no history of attempting to hurt himself.  

On mental status examination the veteran was well groomed 
and primarily cooperative.  He was fully oriented.  His mood 
was depressed and frustrated.  His affect was primarily 
flat, with little emotional display.  His short term memory 
was intact.  He could recall 3 out of 3 objects after 5 
minutes.  His concentration for serial subtractions of 7s 
from 100 was good.  His thought processes were goal 
directed.  He had suicidal ideation but no plans or past 
attempts.  He presented as profoundly apathetic and 
depressed.  He reported having had some auditory and visual 
illusions in the past.  He could write a coherent sentence.  
He performed simple calculations with ease.  

The examiner stated that the veteran's migraine headaches 
had been poorly managed until fairly recently.  His symptoms 
of depression were primarily a depressed mood with insomnia, 
low energy and motivation, some weight gain, low self-esteem 
and self worth, feelings of apathy, and intermittent 
suicidal ideation.  He was competent and employable in a 
setting in which he would have little contact with the 
public and little direct supervision.  His GAF was 52.  

"GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994)."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  A GAF score of 51 to 60 indicates 
that the examinee has moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  A 
score of 41 to 50 represents serious symptoms, e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting or 
any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job."  
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

In this case, the veteran has difficulty establishing and 
maintaining effective work and social relationships.  
However, he is not incapable of doing so.  Rather, he does 
maintain contact with at least one relative and has remained 
married to his second wife.  He has almost continuous 
depression and has suicidal ideation but has never attempted 
suicide and he is fully oriented and without impairment of 
speech, memory or ability to concentrate to perform 
calculations.  His symptoms have not interfered with routine 
activities or with his employment of many years.  

It is pointed  out that the veteran had an episode of 
domestic violence in 1991.  However, this was prior to 
service connection being granted for his service-connected 
psychiatric disorder and there no evidence of domestic 
violence since that time.  Further, there is no spatial 
disorientation or neglect in his personal appearance.  While 
he may have had illusions in the past, he has none now.  
Indeed, his most recent GAF score indicates that he has no 
more than moderate symptomatology.  Moreover, his domestic 
life is now well established and peaceful and he has 
maintained employment for seven years.  

Accordingly, an initial rating in excess of 50 percent for 
service-connected depressive disorder is not warranted nor 
is a rating in excess of 50 percent warranted at any time 
during the appeal process.  

Migraine Headaches Rated 30 Percent

Migraine headaches with characteristic prostrating attacks 
occurring on an average once a month over last several months 
warrants a 30 percent disability evaluation; with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability a maximum 50 
percent rating is warranted.  38 C.F.R. § 4.124a, DC 8100 
(2006).  

At the August 2004 RO hearing the veteran testified that he 
had daily migraine headaches and when they were at their 
height he became nauseous and had to lie down in a dark room.  
He took medication for migraines.  He had severe migraines 2 
or 3 timely monthly and when they occurred 4 or 5 times a 
month he would seek treatment.  In the last 12 months he had 
missed 1 1/2 to 2 weeks of work due to his migraine headaches.  
Page 4.  

On VA neurology examination in January 2005 the veteran's 
medical records were reviewed.  He reported having missed 22 
days of work from his full-time job with the Department of 
Transportation.  He reported that his tinnitus would change 
pitch prior to the onset of headaches.  The headaches could 
be unilateral or bilateral, but were often over the left 
eyebrow.  They were accompanied by blurred vision and his 
being extremely photophobic and irritated by noise.  When he 
had headaches he normally went to a dark room and at times 
was nauseous or dizzy, and he occasionally vomited.  The 
headaches could last up to three days but usually lasted 24 
hours.  He took medication at the onset of the headaches 
which improved the severity of the headaches but he would be 
unable to continue working.  

The veteran reported having headaches about 3 times a month 
without any particular pattern.  He sometimes had a second 
type of headache manifested by a sudden sharp intense and 
lancinating pain, typically over the left eyebrow.  These 
headaches occurred 2 or 3 times a month.  He was not aware of 
any triggering factor.  

On physical examination the examiner noted that it was not 
uncommon for the veteran to respond to inquiries about his 
history by saying that he did not know or did not have any 
idea of the answer.  Touching of the reported areas of 
lancinating pain did not induce any pain.  The diagnosis was 
that his headaches were of migraine type and occurred 2 or 3 
times a month and were incapacitating for approximately 24 
hours.  He had numbness of the left foot which did not appear 
to be related to his migraines.  

At the January 2007 videoconference the veteran testified 
that he had daily migraine headaches and that at least 2 or 3 
times a week, or 5 to 6 times a month, he was unable to work 
due to headaches.  He would see spots and he became so 
sensitive to light and sound that he had to lie down in a 
dark room.  Page 4.  He took medication for the headaches but 
was still able to maintain employment.  Page 5.  It was 
contended that the criteria for production of severe economic 
in adaptability had been interpreted by the Court as meaning 
that the headaches only had to be capable of producing severe 
economic inadaptability and that a veteran was not required 
to be completely unable to work in order to qualify for a 50 
percent rating, citing Pierce v. Principi, 18 Vet. App. 440, 
445 - 46 (2004).  Pages 6 and 7.  

The veteran does have photophobia and phonophobia, and 
occasional nausea with his headaches which are relieved only 
by lying down and resting and are reduced in severity only 
with medication.  The evidence suggests that his migraine 
headaches have become more frequent in their occurrences, now 
having them as often as 5 or 6 times a month.  

In Pierce, Id., it was noted that "[a]s to the term 
'productive of economic inadaptability', [VA] conceded at 
oral argument that 'productive of' could be read as having 
either the meaning of 'producing' or 'capable of 
producing'."  Id. at 445.  It was further noted that DC 8100 
did not require that a veteran be completely unable to work 
to qualify for a 50 percent rating.  

However, although the veteran has testified that he has had 
to take some time off from work due to the headaches, it is 
not shown that he has had to take more than 22 days in any 
given year, i.e., an average of less than 2 days a month.  
His testimony also makes it clear that he is not in any 
danger of losing his employment due to having to take time 
off from work.  

Accordingly, an initial rating in excess of 30 percent for 
service-connected migraine headaches is not warranted nor is 
a rating in excess of 30 percent warranted at any time 
during the appeal process.  

Extraschedular Rating

Finally, in an exceptional case where the schedular standards 
are found to be inadequate, the RO is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The 
criterion for referral is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  Although the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, the evidence 
does not indicate the presence of the required frequent 
hospitalization or marked interference with employment.  So, 
given the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board finds no basis 
to refer this case for consideration of an extraschedular 
rating.







ORDER

An effective date prior to January 4, 1999, for service 
connection for tinnitus is denied.  

An initial disability rating for a depressive disorder in 
excess of 50 percent is denied.  

An initial disability rating for migraine headaches in excess 
of 30 percent is denied.  



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


